Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED OFFICE ACTION

Status of Claims

Claims 1-20 are pending in this Office Action.

Information Disclosure Statement (IDS)

The IDS submitted 10/09/2018 has been considered.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.


1.	Claims 1,7,12,13 and 17   are rejected under 35 U.S.C 103 as being patentable over Gross (USPUB 20150213315) in view of Maloney et al.  (USPUB 20170140250).

As per claim 1,
Gross teaches A computer-implemented method for scoring attractiveness of a real estate property( Paragraphs [0040-0041] and [0244]), comprising: converting, using a processor, an image of a subject real estate property from an input device to RGB data (Paragraphs [0079-0080]and [0129]) ; 
Gross does not explicitly teach A computer-implemented method for scoring attractiveness of a real estate property, comprising: converting, using a processor, an image of a subject real estate property from an input device to RGB data;
( processor taught within Paragraph [0116]) , an attractiveness score from the RGB data ( RGB values and scoring based on statistical analysis taught within Paragraphs [0113-0115]) , the attractiveness score stored in a memory encoded with logic executable by the processor ( score calculation  within colors in the image taught within Paragraphs [0097-0098]) ; and displaying the attractiveness score to a user via a display in communication with the processor ( FIG. 12A- MOBILE COMPUTING DEVICE  shows display device within memory and processor and Paragraphs [0130-0132]) .  
		One of ordinary skill in the art would have been motivated to combine the teaching of Maloney et al.  within the modified teaching of the Property Assessment & Prospecting Tool mentioned by Gross because the Content file image analysis mentioned by Maloney et al. provides a system and method for implementing the classification of the image based on comparing the score to a threshold value ( Abstract) . 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Content file image analysis mentioned by Maloney et al.  within the modified teaching of the Property Assessment & Prospecting Tool mentioned by Gross  for implementation of a system and method for the classification of the image based on comparing the score to a threshold value ( Abstract) .

As per claim 7, Gross and Maloney et al. teach claim 1,
Gross teaches further comprising training an artificial intelligence engine from metatags for an image and associated attractiveness ranking ( Paragraphs [0132] , [0143] and [0175]) , the artificial intelligence engine in communication with the processor ( Paragraph [0076]) .  

As per claim 12, Gross and Maloney et al. teach claim 1,
Gross teaches further comprising identifying a commercially recognized identifier ( identifier taught within Paragraph [0201]), the commercially recognized identifier stored in the database accessible by a handheld device operating a real estate property attractiveness scoring application ( mobile device within the interactive interface taught within Paragraphs [0107-0108]) .  
	Gross does not explicitly teach the RGB data stored in a database,
However, within analogous, Maloney et al. teaches the RGB data stored in a database ( RGB values and scoring based om statistical analysis taught within Paragraphs [0113-0115] and database taught Paragraph [0056]),

As per claim 13, Gross and Maloney et al. teach claim 1,
Gross teaches further comprising identifying a paint chip number(paint product identifier taught within Paragraphs [0238-0240]) ,the paint chip number stored in a database accessible by a handheld device operating a real estate property attractiveness scoring application ( database with the paint marketing information taught within Paragraph [0218] and score rating of properties taught within Paragraphs [0079-0080] and [0099]) .
	Gross does not explicitly teach the RGB data stored in a database,
However, within analogous, Maloney et al. teaches the RGB data stored in a database ( RGB values and scoring based om statistical analysis taught within Paragraphs [0113-0115] and database taught Paragraph [0056]),

As per claim 17, Gross teaches A real estate property attractiveness scoring system for scoring attractiveness of a real estate property from an image of a subject real estate property ( Paragraphs [0040-0041]) , comprising: an artificial intelligence engine in communication with the image processor and the database to identify the attractiveness score in the database that is associated with the RGB data from the image processor ( Paragraph [0076]- “…the Classifier Engine 150 is trained with the template consisting of the training set of reference images 144 and tags as created and logged in database 152.  Objects (and their reduced feature set) can be analyzed in image patterns using a variety of techniques, including statistical processing, neural networks, etc.,…” and Paragraph [0129]- “…Intensity information can be provided by way of color coding to denote a degree of severity of the identified condition, along with location information….” And Paragraphs [0079-0080]) , the attractiveness score based at least in part on historical sales data of at least one comparable property that is comparable to the subject property ( Paragraph [0138]- “…By analyzing owner purchase histories and expected product lifetimes the computing system 100 can pair and aggregate similarly behaving owners in a particular block with similar needs to create customized targeted group advertising.  On a larger level of course groups of blocks too can be analyzed for optimal targeting. …” and Paragraphs [0165] and [0170]) .  
Gross does not explicitly teach a processor and memory configured to execute software instructions embodied within the following modules:   an image processor to receive an image of a subject real estate property and convert the image to RGB data  ; a database of RGB data and an attractiveness score associated with the RGB data;
Within analogous art, Maloney et al. teaches a processor and memory configured to execute software instructions embodied within the following modules( score calculation  within colors in the image taught within Paragraphs [0097-0098]):   an image processor to receive an image of a subject real estate property and convert the image to RGB data ( Paragraphs [0102- 0104] and [0113]) ; a database of RGB data and an attractiveness score associated with the RGB data ( RGB values and scoring based om statistical analysis taught within Paragraphs [0113-0115]);
		One of ordinary skill in the art would have been motivated to combine the teaching of Maloney et al.  within the modified teaching of the Property Assessment & Prospecting Tool mentioned by Gross because the Content file image analysis mentioned by Maloney et al. provides a system and method for implementing the classification of the image based on comparing the score to a threshold value ( Abstract) . 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Content file image analysis mentioned by Maloney et al.  within the modified teaching of the Property Assessment & Prospecting Tool mentioned by Gross  for implementation of a system and method for the classification of the image based on comparing the score to a threshold value ( Abstract) .


2.	Claims 2 and 18    are rejected under 35 U.S.C 103 as being patentable over Gross (USPUB 20150213315) in view of Maloney et al.  (USPUB 20170140250) in further view of Zhang et al. (USPUB 20150294191).

As per claim 2,Gross and Maloney et al. teach claim 1, 
Within analogous art, Zhang et al. teaches further comprising receiving the image from the input device of a handheld device operating a real estate property attractiveness scoring application executable by the processor, the handheld device comprising the processor, the memory, the input device, and the display ( FIG. 1 shows a system 10 for evaluation of image and processes the object within the image for scoring and classification and comprising processor ( 12) and memory ( 14) taught within Paragraphs [0033-0036]and [0039]) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Zhang et al. within the combined modified teaching of the Property Assessment & Prospecting Tool mentioned by Gross and  the Content file image analysis mentioned by Maloney et al. because  the System and method for predicting iconicity of an image mentioned by Zhang et al. provides a system and method for implementing the efficient training and labeling objects within an image with substantial contrast between the depicted object and the background within the images( Paragraph [0004]).
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the System and method for predicting iconicity of an image mentioned by Zhang et al. within the combined modified teaching of the Property Assessment & Prospecting Tool mentioned by Gross and  the Content file image analysis mentioned by Maloney et al.   for implementation of a system and method for the efficient training and labeling objects within an image with substantial contrast between the depicted object and the background within the images ( Paragraph [0004]).

As per claim 18, Gross and Maloney et al. teach claim 17,
Within analogous art ,Zhang et al. teaches wherein at least one of the image processor, the database, and the artificial intelligence engine, are resident on a handheld device ( FIG. 1 shows a system 10 for evaluation of image and processes the object within the image for scoring and classification and comprising processor ( 12) and memory ( 14) taught within Paragraphs [0033-0036]and [0039]) .  

3.	Claims 3,4 ,5 are rejected under 35 U.S.C 103 as being patentable over Gross (USPUB 20150213315) in view of Maloney et al.  (USPUB 20170140250) in further view of Zhang et al. (USPUB 20150294191) and Malaviya et al. (USPUB 20150356576).

As per claim 3, Gross and Maloney et al. and Zhang et al.  teach claim 2,
Within analogous art, Malaviya et al. teaches wherein the attractiveness score is related to historical sales data of at least one comparable property that is comparable to the subject property ( comparing of the properties mentioned within Paragraphs [0005],[0073] and historical data taught within Paragraph [0045]) , the at least one comparable property and the historical sales data stored in a buyer storage system ( FIG. 11 and Paragraphs [0077-0078])  accessible by the real estate property attractiveness scoring application ( Paragraphs [0035] and [0058]) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Malaviya et al.  within the combined modified teaching of the Property Assessment & Prospecting Tool mentioned by Gross and  the Content file image analysis mentioned by Maloney et al. and the System and method for predicting iconicity of an image mentioned by Zhang et al. because the Computerized systems, processes, and user interfaces for targeted marketing associated with a population of real-estate assets mentioned by Malaviya et al.
 provides a system and method for implementing an averaged probability score for each real-estate asset from the list of real-estate assets based on attributes of the assets (Paragraph [0009]).
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Computerized systems, processes, and user interfaces for targeted marketing associated with a population of real-estate assets mentioned by Malaviya et al. within the combined modified teaching of the Property Assessment & Prospecting Tool mentioned by Gross and  the Content file image analysis mentioned by Maloney et al. and the System and method for predicting iconicity of an image mentioned by Zhang et al.   for implementation of a system and method for an averaged probability score for each real-estate asset from the list of real-estate assets based on attributes of the assets (Paragraph [0009]).

As per claim 4, Gross and Maloney et al. and Zhang et al. and Malaviya et al. teach claim 3,
Within analogous art, Malaviya et al. teaches further comprising adjusting the attractiveness score for the at least one comparable property over time by an artificial intelligence engine in communication with the buyer storage system ( training of data set using artificial intelligence  taught within Paragraphs [0035] [0042] and [0058]) .  

As per claim 5, Gross and Maloney et al. and Zhang et al. and Malaviya et al. teach claim 4,
Within analogous art,Maloney et al. teaches wherein the attractiveness score and RGB data are defined in the table stored in the database( database for storing taught within Paragraphs [0056], [0112-0115]) , the database stored in a buyer storage system accessible by a handheld device operating a real estate property attractiveness scoring application( Paragraphs [0137-0138]) .  

4.	Claim 6 is rejected under 35 U.S.C 103 as being patentable over Gross (USPUB 20150213315) in view of Maloney et al.  (USPUB 20170140250) in further view of Zhang et al. (USPUB 20150294191) and Malaviya et al. (USPUB 20150356576) and Estrada et al. (USPUB 20170061625).

As per claim 6, Gross and Maloney et al. and Zhang et al. and Malaviya et al. teach claim 5,
Within analogous art , Estrada et al. teaches wherein a color is identified by a range of the RGB data (image segmentation with dynamic range and the converting of images from the RGB color space taught within  Paragraphs [0061] and [0065]) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Estrada et al. within the combined modified teaching of the Property Assessment & Prospecting Tool mentioned by Gross and  the Content file image analysis mentioned by Maloney et al. and the System and method for predicting iconicity of an image mentioned by Zhang et al.  and the Computerized systems, processes, and user interfaces for targeted marketing associated with a population of real-estate assets mentioned by Malaviya et al.
because the Synthesizing training data for broad area geospatial object detection mentioned by Estrada et al. provides a system and method for implementing a deep learning model computer vision systems for automated object identification from geospatial images (Paragraph [0002]).
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Synthesizing training data for broad area geospatial object detection mentioned by Estrada et al. within the combined modified teaching of the Property Assessment & Prospecting Tool mentioned by Gross and  the Content file image analysis mentioned by Maloney et al. and the System and method for predicting iconicity of an image mentioned by Zhang et al.    and  the Computerized systems, processes, and user interfaces for targeted marketing associated with a population of real-estate assets mentioned by Malaviya et al.  for implementation of a system and method for a deep learning model computer vision systems for automated object identification from geospatial images (Paragraph [0002]).


5.	Claims 9,15 and 16 are rejected under 35 U.S.C 103 as being patentable over Gross (USPUB 20150213315) in view of Maloney et al.  (USPUB 20170140250) in further view of Estrada et al. (USPUB 20170061625)

As per claim 9, Gross and Maloney et al. teach claim 1,
Within analogous art , Estrada et al. teaches wherein the converting the image to the RGB data comprises determining a texture in the image by an artificial intelligence engine ( Paragraph [0068]- “…Color images may be converted to grayscale by first converting the image from the RGB color space to the YCrCb color space and then discarding all but Y channel data which results in a grayscale image of tonal quality known to work well in deep learning model training of convolutional neural net used in the invention.  Other methods of color to grayscale conversion that might be used are linear desaturation by averaging the R, G, and B intensities of each pixel into a single grayscale intensity value, and weighted conversion where the intensities of the R, G, and B. …”).
	One of ordinary skill in the art would have been motivated to combine the teaching of Estrada et al. within the combined modified teaching of the Property Assessment & Prospecting Tool mentioned by Gross and  the Content file image analysis mentioned by Maloney et al. because the Synthesizing training data for broad area geospatial object detection mentioned by Estrada et al. provides a system and method for implementing an deep learning model computer vision systems for automated object identification from geospatial images (Paragraph [0002]).
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement the Synthesizing training data for broad area geospatial object detection mentioned by Estrada et al. within the combined modified teaching of the Property Assessment & Prospecting Tool mentioned by Gross and  the Content file image analysis mentioned by Maloney et al. for implementation of a system and method for an deep learning model computer vision systems for automated object identification from geospatial images (Paragraph [0002]).

As per claim 15, Gross and Maloney et al. teach claim 1,
Within analogous art , Estrada et al. teaches wherein converting the image to RGB data comprises training an artificial intelligence engine for a known color ( Paragraph [0061]- “…In a preferred embodiment of the system the conversion is done by first converting the image from the RGB color space to the YCrCb color space and then discarding all but Y channel data which results in a grayscale image of tonal quality known to work well in deep learning model training of convolutional neural net used in the invention….”) .  

As per claim 16, Gross and Maloney et al. teach claim 1,
Within analogous art , Estrada et al. teaches wherein converting the image to RGB data comprises training an artificial intelligence engine with RGB data for a known texture ( Paragraph [0068]- “…Color images may be converted to grayscale by first converting the image from the RGB color space to the YCrCb color space and then discarding all but Y channel data which results in a grayscale image of tonal quality known to work well in deep learning model training of convolutional neural net used in the invention.  Other methods of color to grayscale conversion that might be used are linear desaturation by averaging the R, G, and B intensities of each pixel into a single grayscale intensity value, and weighted conversion where the intensities of the R, G, and B. …”).


6.	Claim 14 is rejected under 35 U.S.C 103 as being patentable over Gross (USPUB 20150213315) in view of Maloney et al.  (USPUB 20170140250) in further view of Huang et al. (USPUB 20140188484).

As per claim 14, Gross and Maloney et al. teach claim 1,
Within analogous art, Huang et al. teaches  further comprising identifying an appliance brand from the RGB data stored in a database ( brand names and the relation to the RGB fill color taught within TABLE 3 and TABLE 4) , the appliance brand stored in the database accessible by a handheld device operating a real estate property attractiveness scoring application ( PDA  storing the data base for control of the appliance taught within FIG. 2 and 3 and Paragraphs [0041] and [0274]) .  
	One of ordinary skill in the art would have been motivated to combine the teaching of Huang et al. within the combined modified teaching of the Property Assessment & Prospecting Tool mentioned by Gross and  the Content file image analysis mentioned by Maloney et al. because the User interface for a remote control application mentioned by Huang et al. provides a system and method for implementing a PDA for identifying of multiple and diverse home appliances ( Paragraph [0004]) . 
	Therefore, it would have been obvious for one in the ordinary skills in the art before the effective filing date of the claimed invention to implement User interface for a remote control application mentioned by Huang et al. within the combined modified teaching of the Property Assessment & Prospecting Tool mentioned by Gross and  the Content file image analysis mentioned by Maloney et al. for implementation of a system and method for a PDA for identifying of multiple and diverse home appliances ( Paragraph [0004]) .


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Allowable Subject Matter

7.          Claims 8,10,11,19 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

8.         The following is an examiner’s statement of reasons for objecting the claims as allowable subject matter: 
As to claim 8, prior art of record does not teach or suggest the limitation mentioned within claim 8   “ wherein the converting the image to the RGB data comprises determining a color in a background area in the image by an artificial intelligence engine and determining a color in a contrast area in the image, the contrast area in the image different than the background area.  ”

As to claim 10, prior art of record does not teach or suggest the limitation mentioned within claim 10  “wherein identifying the attractiveness score from the RGB data comprises determining a difference between at least one pixel and another pixel over any of R, G, or B data to determine a range in the RGB data by an artificial intelligence engine.”

As to claim 11, prior art of record does not teach or suggest the limitation mentioned within claim 11  “wherein identifying the attractiveness score from the RGB data comprises determining a furthest distance to any pixel over any of R, G, or B data to determine a frequency of outliers in the RGB data by an artificial intelligence engine.”

As to claim 19, prior art of record does not teach or suggest the limitation mentioned within claim 19  “wherein the artificial intelligence engine is operable to determine a difference between at least one pixel and another pixel over any of the R, G, or B data to determine a range in the RGB data to determine a color and an associated attractiveness score from a table stored in the database.”  

As to claim 20, prior art of record does not teach or suggest the limitation mentioned within claim 20  “wherein the artificial intelligence engine is operable to determine a furthest distance to any pixel over any of the R, G, or B data to determine a frequency of outliers in the RGB data to determine a texture and an associated attractiveness score from a table stored in the database.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAR S. ISMAIL whose telephone number is (571)272-9799 and Fax # (571)273-9799. The examiner can normally be reached on M-F: 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/ If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, David C. Payne can be reached on (571)272-3024. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OMAR S ISMAIL/Primary Examiner, Art Unit 2637